        Case 8-21-71095-ast           Doc 211       Filed 08/26/21        Entered 08/26/21 18:46:52




Thomas R. Califano                                                      Jackson T. Garvey
William E. Curtin                                                       SIDLEY AUSTIN LLP
Shafaq Hasan                                                            One South Dearborn
SIDLEY AUSTIN LLP                                                       Chicago, IL 60603
787 Seventh Avenue                                                      Tel: (312) 853-7000
New York, New York 10019                                                Fax: (212) 853-7036
Tel: (212) 839-5300                                                     Email: jgarvey@sidley.com
Fax: (212) 839-5599
Email: tom.califano@sidley.com
       wcurtin@sidley.com
       shafaq.hasan@sidley.com

Counsel to the Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


    In re:
                                                                   Chapter 11
    AMSTERDAM HOUSE CONTINUING CARE
    RETIREMENT COMMUNITY, INC., 1                                  Case No. 21-71095 (AST)
    aka The Amsterdam at Harborside
    aka The Harborside
    aka Harborside Legacy Fund
    aka Harborside Legacy Foundation,

                            Debtor.


                  NOTICE OF HEARING TO BE HELD NOVEMBER 3, 2021

        PLEASE TAKE NOTICE that as announced on the record at the hearing held on August
25, 2021 at 9:30 a.m. (prevailing Eastern Time), a post-confirmation status hearing will be held in
the above-captioned case on November 3, 2021 at 11:00 a.m. (prevailing Eastern Time) (the
“November Hearing”). The November Hearing may be adjourned or continued from time to time
by the Court without further notice other than adjournments announced in open court or as
indicated in any notice of agenda of matters scheduled for hearing by the Debtor with the Court.

         PLEASE TAKE FURTHER NOTICE that a copy of all filings in the above-captioned
chapter 11 case may be obtained by either: (i) accessing the website established by the Debtor’s
balloting and tabulation agent Kurtzman Carson Consultants LLC at www.kccllc.net/harborside;
(ii) calling the Debtor’s restructuring hotline toll-free at (888) 733-1431 or (310) 751-2632
internationally; (iii) sending an e-mail to HarborsideInfo@kccllc.com; or (iv) writing to

1
 The last four digits of the Debtor’s federal tax identification number are 1764. The Debtor’s mailing address is 300
East Overlook, Port Washington, New York 11050.
     Case 8-21-71095-ast      Doc 211    Filed 08/26/21    Entered 08/26/21 18:46:52




Harborside Ballot Processing Center c/o Kurtzman Carson Consultants LLC, 222 N. Pacific Coast
Highway, Suite 300, El Segundo, California 90245. You may also obtain copies of any pleadings
filed in this chapter 11 case for a fee via PACER at the Court’s website
http://www.nyeb.uscourts.gov.


 Dated: August 26, 2021                    SIDLEY AUSTIN LLP
        New York, New York
                                           /s/ Thomas R. Califano
                                           Thomas R. Califano
                                           William E. Curtin
                                           Shafaq Hasan
                                           787 Seventh Avenue
                                           New York, New York 10019
                                           Tel: (212) 839-5300
                                           Fax: (212) 839-5599
                                           Email: tom.califano@sidley.com
                                                  wcurtin@sidley.com
                                                  shafaq.hasan@sidley.com

                                                 – and –

                                           Jackson T. Garvey
                                           One South Dearborn
                                           Chicago, IL 60603
                                           Tel: (312) 853-7000
                                           Fax: (212) 853-7036
                                           Email: jgarvey@sidley.com

                                           COUNSEL TO THE DEBTOR AND DEBTOR-
                                           IN-POSSESSION




                                             2
